In this case there are two questions: (1) Whether there was negligence of the taxicab driver, and (2) whether there was contributory negligence of the pedestrian.
First, I think there was sufficient evidence of primary negligence to justify submission of the case to the jury. The taxicab driver swore that, when he came around the curve about 1,500 feet away and saw the bus, he was driving at the rate of thirty-five miles per hour, and then gradually reduced his speed; but plaintiff swore that the car bore down upon her with such speed that she could not get out of its way. Officer Kisella of the State Police testified that the taxicab made skid marks sixty feet long extending from the hard surface to the shoulder. Excessive speed may be inferred from such testimony as that the brakes were applied too late, or that the car did not stop until it had gone an extraordinary distance after the brakes were applied. Bozman v. State, Use of Cronhardt, 177 Md. 151,9 A.2d 60. It *Page 388 
is true that excessive speed or even the violation of a statute by a driver will not of itself support an action for injuries sustained by a pedestrian, and the pedestrian can recover only by showing that the excessive speed or the act which constituted the violation of the statute was the proximate cause of the accident.Sun Cab Co. v. Faulkner, 163 Md. 477, 163 A. 194; Chasanow v.Smouse, 168 Md. 629, 178 A. 846. The road on which plaintiff was injured is a boulevard, on which it is unlawful to operate a motor vehicle at a rate of speed greater than fifty miles an hour "under any circumstances or conditions." Code, 1943 Supp., Art. 66 1/2, § 157(d). It is also unlawful to operate a motor vehicle on any highway in the State at a greater speed than is reasonable and prudent under the conditions then existing. Code, 1943 Supp., Art. 66 1/2, § 157(a). The statute declares that the fact that the speed of a motor vehicle is lower than the speed limit does not relieve the driver from the duty to decrease speed when special hazard exists with respect to pedestrians or other traffic. Code, 1943 Supp., Art. 66 1/2, § 157(e).
In this case the driver could see the bus at a distance of 1,500 feet, and the atmosphere was clear. The taxicab driver admitted (1) that for a short while the headlights of the bus blinded him until he got within ten or twelve feet of it, and (2) that it was not until he was ten or twelve feet away that he first saw plaintiff. In view of the fact that a large bus was standing in the road, it was a duty of the taxicab driver to keep his car under control in anticipation of the possibility that passengers had alighted from the bus and might be using the thoroughfare. The fact that the headlights on the motorbus may have made it more difficult for the driver to see did not relieve him from his obligation to use proper care to observe their presence. If he could not see them because of the glare of the headlights, he should have not only reduced the speed of his car but also given warning signals to any pedestrian who might possibly be exposed to the danger of collision. I think *Page 389 
it may reasonably be inferred that the driver was negligent from the testimony (1) that he failed to give any warning signal whatever of his approach, (2) that the car made skid marks sixty feet long, although the brakes were in very good condition, and (3) that the pedestrian was hurled a distance of thirty-six feet by the impact.
Secondly, I do not believe the pedestrian was guilty of contributory negligence as a matter of law. In order to sustain that ruling, it is necessary to determine that the evidence shows contributory negligence so unquestionably as to prevent any rational difference of opinion on the subject. If a pedestrian suddenly steps from a sidewalk between intersections into the path of an approaching automobile, and he either did not look or made no effort to avoid the automobile by stopping or stepping aside, although he could easily have seen it in time to have taken a position of safety, he is guilty of contributory negligence as a matter of law and is precluded from recovery for resulting injuries. Thompson v. Sun Cab Co., 170 Md. 299,184 A. 576; Ebert Ice Cream Co. v. Eaton, 171 Md. 30, 37,187 A. 865. But as a general proposition, contributory negligence in an action for injuries sustained in a collision with a motor vehicle presents a question for determination by the jury. Crunkilton v.Hook, 185 Md. 1, 42 A.2d 517, 520. The mere fact that a pedestrian, who has been struck by a motor vehicle, could have avoided the accident, does not necessarily mean that he is guilty of contributory negligence. It is not the province of the court to draw inferences and make deductions from evidence. To do that is peculiarly the province of the jury, which the court should not invade. To justify withdrawal of a case from the jury on the ground of contributory negligence, the evidence must show some act so decisively negligent as to leave no room for difference of opinion thereon by reasonable minds. Where there is a conflict of evidence as to material facts relied on to establish contributory negligence, or the act is of such a nature that reasonable minds may draw different conclusions after considering *Page 390 
all the circumstances surrounding the happening of the accident, it is for the jury to decide whether it constituted contributory negligence. Henkelmann v. Metropolitan Life Insurance Co.,180 Md. 591, 597, 26 A.2d 418; Crunkilton v. Hook, 185 Md. 1,42 A.2d 517; National Hauling Contractors Co. v. Baltimore TransitCo., 185 Md. 158, 44 A.2d 450. Thus, it has been held that a pedestrian who starts across a street at a cross-walk at night and fails to see an automobile approaching a block away, and is struck near the opposite curb, is not guilty of contributory negligence as a matter of law. Thomas v. Metzendorf, 101 N.J.L. 346,128 A. 162.
More than twenty years ago this court observed that many automobile drivers "act as if it is incumbent upon one traveling on foot to use an extraordinary degree of care in keeping out of the way of an automobile, or else be maimed or killed." But that, the court said, is not the law. Merrifield v. C. HoffbergerCo., 147 Md. 134, 141, 127 A. 500, 502. Public highways are for the use of all, and the rights and duties of all persons lawfully using them are equal and reciprocal. Holler v. Lowery,175 Md. 149, 159, 200 A. 353. The driver of a motor vehicle cannot operate it on the theory that every pedestrian must keep a constant lookout for cars regardless of how they are operated, and be prepared to jump in getting out of their way. Mahan v.State, to Use of Carr, 172 Md. 373, 383, 191 A. 575; Crunkiltonv. Hook, 185 Md. 1, 42 A. 517, 521. The driver has no right to assume that the road is clear, but should be reasonably vigilant at all times and under all circumstances, and should anticipate the presence of pedestrians upon it. Nor does the law specify when or how often a pedestrian must look for approaching traffic. If he looks when he starts to cross the road, and the way seems clear, he is not obliged as a matter of law to look again. The law does not demand that a pedestrian, if he sees a car coming, must stop until it has passed. He may go forward unless it is close upon him, and if he is struck by the car the question whether he was negligent in going forward *Page 391 
is a question for the jury. If a pedestrian sees a car approaching and starts to cross the road before he enters its path, and observes it thereafter, but apparently misjudges its speed, he is not contributorily negligent as a matter of law.Legum v. State, for Use of Moran, 167 Md. 339, 351, 173 A. 565.
The case before us is not one where a person walks blindly into the path of a car when it is so near the only possible inference is that a collision could not have been avoided by the driver under any circumstances. The bus driver testified that the taxicab was approximately 400 feet away when Mrs. Jackson started across the road. If the car's rate of speed had been thirty-five miles an hour, it would have traveled 400 feet in eight seconds, whereas plaintiff could have walked the twenty-two feet from one side of the road to the other in about half that time. Plaintiff contends that even if she walked at the rate of two and one-half miles per hour, the taxicab's rate of speed must have been over sixty miles an hour. She had the right to cross the highway immediately, provided that she exercised this right with reasonable care. She had the right to expect that any other traveler would use reasonable care and prudence on the highway. She was not bound to anticipate that, under conditions then prevailing, a driver would without warning approach at such a high rate of speed that she could not reach the other side in safety. A pedestrian has the right to base his movements upon the assumption that the car is approaching at a reasonable speed, as long as he is unaware of its actual excessive speed.Webb-Pepploe v. Cooper, 159 Md. 426, 151 A. 235. Whether her action in attempting to cross the road twenty-two feet wide after she saw a car coming approximately 400 feet away, should be regarded as negligence on her part is a question as to which I think rational minds might differ.
In Bouma v. Dubois, 169 Mich. 422, 135 N.W. 322, where a woman, weighing 225 pounds, on her way to church at night, attempted to cross an avenue, and was *Page 392 
hit by a car running at great speed, and was dragged sixty feet, and it was shown, as in the case at bar, that the driver did not sound any warning, the court held that the question of contributory negligence was properly submitted to the jury.
In American Dye Works v. Baker, 210 Ky. 508, 276 S.W. 133, the court said that the only evidence of negligence on the part of the pedestrian was her crossing the street at the particular time, and that if she did not come suddenly in front of the truck and so close to it that the driver could not have stopped the truck, then there was no negligence on her part. It was further stated that the driver cannot run at an unreasonable speed and claim he is excused from liability on the ground that the person appeared so suddenly that he could not avoid the accident.
In Filson v. Balkins, Cal.App., 268 P. 445, it was held that a pedestrian, who saw an automobile approaching, and without again looking proceeded slowly across the street, with his back turned partly to the automobile, was negligent, but the court emphasized that, while the automobile was 400 feet away when he saw it coming, it was only 130 feet away when he started across. In that case it was stated that the pedestrian could not have walked across the road to safety before the arrival of the automobile; but in the instant case it seems that, if the taxicab had been driven at a moderate rate of speed, the pedestrian would have crossed the road in safety.
In Laughlin v. Seattle Taxicab  Transfer Co., 84 Washington 342, 146 P. 847, where a man and his wife saw a cab coming about eighty feet away in a street thirty-five feet wide, and the driver did not see them, the question whether the pedestrians were guilty of contributory negligence was decided on the facts and not as a matter of law.
In our own court, in Sheriff Motor Co. v. State, to Use ofParker, 169 Md. 79, 179 A. 508, where a pedestrian while crossing a street was struck by a truck driven at an excessive speed, it was held proper to refuse a prayer *Page 393 
for a directed verdict for the defendant on the ground of contributory negligence, since there was no evidence that the pedestrian failed to look in both directions before stepping from the curb when he would have seen the truck seventy feet away, or that he thereafter failed to use reasonable care.
In the instant case the pedestrian thought she had ample time to reach the other side, and if the taxicab driver had been driving at thirty-five miles per hour, the "Victory speed limit" set by the Government during the recent war, she could have reached the other side in safety. I think, therefore, the question whether she was guilty of contributory negligence should be left to the jury.